Citation Nr: 0431290	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-07 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

M.Cooper, Counsel



INTRODUCTION

The appellant had active duty for training from July 26 to 
October 21, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO decision which 
denied entitlement to service connection for back pains.  

In December 2002, the Board undertook development of the 
issue on appeal.  In May 2003, the Board remanded the claim 
to the RO for additional development and the case was 
returned to the Board in October 2004.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The appellant's current low back disability was not 
incurred as a consequence of disease or injury during active 
duty for training.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
service nor may the incurrence of degenerative arthritis 
during active service be presumed. 38 U.S.C.A. §§ 101(24), 
106, 1112, 1131; 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) (2003) 
(implementing the VCAA) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   

In correspondence dated in June 2001, the RO provided notice 
as to what evidence the appellant was responsible for, and 
what evidence VA would undertake to obtain.  In the statement 
of the case (SOC) and supplemental statements of the case 
(SSOC), the RO informed the appellant of what the evidence 
needed to show, in order to substantiate the claim for 
service connection.  

The June 2001 letter told the appellant to furnish 
information with regard to any person having relevant 
evidence, and advised her that she could furnish private 
records.  This information should have put her on notice to 
submit relevant evidence in her possession. 

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, at 119-20.  The notice in 
this case was provided after the initial denial.  However, 
the Pelegrini Court noted that its decision was not intended 
to void existing RO decisions.  Rather, it was sufficient for 
the Board to ensure that proper notice was provided after the 
initial denial.  Id, at 120, 122-4.  In this case the RO's 
letter, SOC, and SSOC provided the required notice, and the 
Board has thereby ensured that the proper notice was 
provided.  See VAOPGCPREC 7-2004; 69 Fed. Reg. 59,989 (2004) 
(holding that VCAA notice can be provided through an SOC or 
SSOC).

VA has complied with its obligation to afford the appellant 
contemporaneous examinations in connection with her claim.  
The claims file contains the results of VA examinations that 
were the product of a review of the claims folder and contain 
all findings needed to evaluate the claim.  

VA has also obtained all relevant treatment records.  These 
actions have complied with VA's duty to assist the appellant 
with the development of her claim.  38 U.S.C.A. § 5103A (West 
2002).  

I.  Factual Background

Records from the Army National Guard reflect that on medical 
examination in January 1982, no spine or other 
musculoskeletal abnormalities were clinically demonstrated.  
On the accompanying medical history report, the appellant 
denied a history of any recurrent back pain.  

Private hospital records dated in December 1993 reflect that 
the appellant was admitted with an acute inferior wall 
myocardial infarction.  Her medical history included 
hypothyroidism, hypertension, and hypercholesterolemia.  Back 
problems were not noted in any of the hospital records.  

On VA general medical examination in March 1999, it was noted 
that the appellant's posture and gait were normal.  Scoliosis 
of the lumbosacral spine was shown.  The diagnoses included 
"low back syndrome."

On VA spine examination in March 1999, the appellant related 
that during her National Guard training, she had 
uncomfortable aches while doing push-ups and other exercises.  
It was commented that the demands were too much for her, and 
she was discharged from service after three months.  The 
appellant reported current pain in the back, which was 
treated with Motrin.  She said that flare-ups were 
precipitated by standing for prolonged periods of time.  Her 
symptoms were relived by walking.  She did not use crutches, 
braces or a cane.  No history of back surgery was noted.  The 
appellant said that following heart angioplasty, her back 
felt as though it were broken.  On physical examination, the 
appellant walked erect, with no list, tilt or limp.  She was 
able to rise on her toes easily and rose on her heels slowly.  
No pain to percussion of the spine was shown and no 
paravertebral muscle spasm.  

The examiner noted no apparent pain on motion.  It was noted 
that X-ray studies revealed mild scoliosis of the lumbar 
spine with convexity to the left side.  A magnetic resonance 
imaging (MRI) study reflected mild bulge with superimposed 
disc herniation involving the left anterior aspect of the 
spinal canal and left neural foramen and mild to moderate 
degenerative arthritis of posterior elements of L5/S1.  L4-L5 
discs were desiccated and degenerated.  

On VA orthopedic examination in April 2003, the appellant 
complained of back problems consisting of lower lumbar and 
sacral pain, which increased at night.  She reported 
occasional radiation around the trunk to the right side of 
the lower abdomen.  

The appellant related that she had trouble doing push-ups in 
the Army, and could not go down far enough so that her chest 
would touch the ground.  She stated that she was discharged 
due to her inability to perform required exercises.  The 
examiner noted that the appellant was somewhat overweight.  
Her gait was normal without limp.  She had normal cadence of 
back muscle action during ambulation.  Heel and toe walking 
was performed normally.  Trunk flexion was to 90 degrees with 
reversal of the lumbar curve.  Right and left trunk bending 
was equal at 30 degrees with normal curvature.  No spasm in 
the back was noted.  extension of the trunk was approximately 
30 degrees with no sign of pain.  Right and left twisting was 
65 to 70 degrees, equal and not painful.  In the prone 
position she had no tenderness or complaints of pain in the 
lumbosacral region.  No weakness of the muscles of the lower 
or upper extremities was shown.  

The examiner concluded the appellant had mild curvature of 
the lumbar spine on a developmental basis with some 
degenerative changes in the lower lumbar spine.  It was noted 
that the physical examination and present symptomatology did 
not indicated  disabling disorder of the lumbar or cervical 
spine.  Moreover, there was no evidence of an injury to the 
spine during the minimal stress placed on her back doing 
partial push-ups in 1982.  The examiner noted that evidently, 
she never had the upper body strength to do a full push-up 
and such exercises had not been demonstrated to be the cause 
of a disabling degenerative disorder of the lumbar region.  


II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training or injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 106, 1131.  The term "veteran" means a person 
who served in the active military, naval or air service, and 
who was discharged under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Active service includes any period of active duty for 
training in which the individual concerned was disabled or 
died from a disease incurred or aggravated in line of duty, 
and any period of inactive duty training in which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2004).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the appellant.  
38 U.S.C.A. § 5107.  

In this case, Army National Guard records from the 
appellant's brief period of active duty for training are 
entirely negative for treatment, complaints or clinical 
findings of a back disorder.  The records do not indicate 
that the appellant suffered any injury or disease of the back 
during her National Guard service.  The appellant could 
nonetheless establish service connection if all of the 
evidence established that the back disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The medical evidence does not show a back disability until 
the VA examination in March 1999, and the appellant's first 
documented report of back pain was on her claim for VA 
benefits dated in December 1998.  These dates are many years 
after the period of active duty for training.

Additionally, the only competent opinion as to the 
relationship between current back disability and service, 
that of the VA examiner in April 2003, is against the claim.  

The appellant has been noted to have degenerative arthritis 
of the lumbar spine.  In the case of a veteran with 90 days 
or more of service during a period of war, or after December 
31, 1946, arthritis will be presumed to have been incurred in 
service if demonstrated to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1137.  This presumption is inapplicable in this case 
because the appellant is not defined as a veteran.  38 
U.S.C.A. § 101(2), (24)(B) (West 2002); Biggins v. Derwinski, 
1 Vet. App. 474, 477-9 (1991) (holding that presumptive 
service connection was not available to a claimant serving on 
a period of active duty who was not service connected for a 
disease or injury, because the claimant did not meet the 
definition of a veteran).  Further, she did not have 90 days 
of active service.  See Robinson v. Brown, 9 Vet. App. 398 
(1996) (holding that presumptive service connection was not 
available where the veteran's had less than 90 days of 
peacetime service).

The competent medical evidence is to the effect that the 
claimed low back disorder is not related to service.  Given 
that the evidence is against the appellant's claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b) (West 2002);  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim is accordingly, denied.  


ORDER

Service connection for a low back disability is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



